DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 AND 12/19/2018 ARE in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “BEARINGLESS MOTOR AND LOAD MECHANISM HAVING SHAFT WITH LOOSE-PROOF ASSEMLBY”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 14  is/are rejected under 35 U.S.C. 102 (a) (1) and USC 102 (a) (2) as being anticipated by Chiba et al. (US PG Pub 20100231076 hereinafter “Chiba”).
Re-claim 13, Chiba discloses a 1 bearingless motor (title), comprising:  2a rotor module (Fig.1), comprising a plurality of rotor elements (61-63); and 3a stator (43), comprising a housing (37) having a receiving space for receiving the 4rotor module (rotor is inside 103), wherein the rotor module is rotatable (P[0003], rotor rotates, levitates) relative to the stator (stator is stationary).  

    PNG
    media_image1.png
    606
    761
    media_image1.png
    Greyscale

Re-claim 14, Chiba discloses 1bearingless motor as claimed in claim 13, wherein there is no bearing 2disposed in the receiving space of the housing (no bearing inside 37, see Fig.1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US PG Pub 20100231076 hereinafter “Chiba”) in view of Kharsa (US PG Pub 20070241627 hereinafter “Kharsa”). 
Re-claim 1, Chiba discloses a mechanical device (100) , comprising:  2a bearingless motor (Title), comprising:  3a rotor module (61,62), comprising a plurality of rotor elements (61,62,63,81,83);  4a stator (49,47,41), wherein the rotor module is disposed in the stator (annotated Fig.1) and 5rotatable relative to 
	Chiba fails to explicitly teach the load mechanism input shaft first end serves as power output shaft.

    PNG
    media_image1.png
    606
    761
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the load mechanism input shaft first end purpose disclosed by Chiba wherein the first end serves as a power output shaft as suggested by Kharsa to provide rotation for the system and support external rotation to produce air and rotate the external rotor/shaft system (Kharsa, P [0030]).

    PNG
    media_image2.png
    802
    584
    media_image2.png
    Greyscale

1Re-claim 2, Chiba as modified discloses the mechanical device as claimed in claim 1, the rotor module further 2comprising a first fixed member (27) and a second fixed member (25), wherein the rotor 3elements (61-53,83,81) are disposed between the first fixed member and second fixed member (see annotated Fig.1, rotor in between 27,25) and 4surround the first end of the load mechanism input shaft (annotated Fig.1, shaft 7), and the first fixed member 5and second fixed member (annotated Fig.1)  secure (they are 
Re-claim 3, Chiba as modified discloses the 1mechanical device as claimed in claim 2, wherein the load mechanism 2input shaft (7) further has an abutting surface substantially perpendicular (annotated Fig.1) to an axial 3direction (annotated fig.1) of the load mechanism input shaft (7) and abutting (see Fig.1) the first fixed member (27).  
Re-claim 4, Chiba as modified discloses the 1mechanical device as claimed in claim 2, wherein the bearingless motor further comprises an end cover (annotated Fig.1) disposed at an end of the stator (annotated Fig.1, end of 47,49,51,53).  
Re-claim 5, Chiba as modified discloses the11 mechanical device as claimed in claim 2, wherein the rotor module further comprises a loose-proof assembly (annotated Fig.1, any of 61 and components abutting 61) disposed around the load mechanism input 3shaft (7) and abutting the second fixed member (25), to prevent the rotor elements (all components are intact and abutting each other) and the first 4fixed member (annotated Fig.1) and second fixed member (annotated Fig.1) from becoming separated (all parts are intact) from the load 5mechanism input shaft (7, all parts in Fig.1 are held on to the shaft 7).  
Re-claim 9, Chiba as modified discloses the 1mechanical device as claimed in claim 1, wherein the load mechanism (annotated Fig.1) 2further comprises a load mechanism flange (annotated Fig.1)  connected to the main body (annotated Fig.1).  
Re-claim 12, Chiba as modified discloses the mechanical device as claimed in claim 9,
However, Chiba fails to explicitly teach wherein the load 2mechanism further comprises a bearing disposed on an inner side of the load 3mechanism and around the second end of the load mechanism input shaft.
However, Kharsa teaches the load 2mechanism (annotated Fig.2, 78) further comprises a bearing (77m) disposed on an inner side of the load 3mechanism (77 is inside 78) and around the second end of the load mechanism input shaft (54, see Fig.2).
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the load mechanism input shaft second end disclosed by Chiba wherein the load 2mechanism further comprises a bearing disposed on an inner side of the load 3mechanism and .
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Kharsa as applied to claims 1-5 above, and in further view of Candelaria (US PG Pub 20200149586 hereinafter “Candelaria”). 
Re-claim 6, Chiba as modified teaches 1the mechanical device as claimed in claim 5.
However, Chiba as modified fails to explicitly teach wherein the load mechanism 2input shaft further has a fixed surface forming a threaded structure corresponding to 3the loose-proof assembly.  
	Candelaria teaches wherein the load mechanism 2input shaft (160) further has a fixed surface forming a threaded structure (162) corresponding to 3the loose-proof assembly (163,161).  
	Therefore it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the shaft and fixed surface disclosed by Chiba as modified wherein the load mechanism 2input shaft further has a fixed surface forming a threaded structure corresponding to 3the loose-proof assembly as suggested by Candelaria to hold the components together, and maintain space and rigidity of the motor (Candelaria, P [0011]).


    PNG
    media_image3.png
    574
    766
    media_image3.png
    Greyscale

Re-claim 7, Chiba as modified teaches 1the mechanical device as claimed in claim 5.
However, Chiba as modified fails to explicitly teach wherein the loose-proof 2assembly comprises a loose-proof nut and a loose-proof washer, and the loose-proof 3washer is disposed between the loose-proof nut and the second fixed member.  
	Candelaria teaches wherein the loose-proof 2assembly comprises a loose-proof nut (163) and a loose-proof washer (161), and the loose-proof 3washer (161) is disposed between the loose-proof nut (163) and the second fixed member (180,140, or 164 or 168 or 165, any components could be second fixed member).  
	Therefore it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the shaft and fixed members disclosed by Chiba as modified wherein the loose-proof 2assembly comprises a loose-proof nut and a loose-proof washer, and the loose-proof 3washer is disposed between the loose-proof nut and the second fixed member as suggested by Candelaria to hold the components together, and maintain space and rigidity of the motor (Candelaria, P[0011]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Kharsa and in further view of Leiber et al. (US Patent 1025098 hereinafter “Leiber”). 
Re-claim 10, Chiba as modified discloses the 1mechanical device as claimed in claim 9 above.
Chiba further teaches wherein the load 2mechanism flange has a load mechanism flange surface (annotated Fig.1), and the stator comprises a 3housing having a stator flange surface.  , wherein the load mechanism flange surface 4and the stator flange surface are in contact with each other (see Fig.1).  
	Chiba as modified fails to explicitly teach the load mechanism flange surface 4and the stator flange surface are substantially parallel to an axis direction of the load 5mechanism input shaft and in contact with each other.
	However, Leiber teaches that the load mechanism flange surface 4and the stator flange surface are substantially parallel to an axis direction of the load 5mechanism input shaft and in contact with each other (annotated Fig.1).
	Therefore it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the flanges disclosed by Chiba as modified wherein the load mechanism flange surface 4and the stator flange surface are substantially parallel to an axis direction of the load .

    PNG
    media_image4.png
    509
    664
    media_image4.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Kharsa and in further view of Gutjahr et al. (US Patent 9312736 hereinafter “Gutjahr”). 
Re-claim 11, Chiba as modified discloses the 1mechanical device as claimed in claim 9 above. 
Chiba as modified fails to explicitly teach wherein the load 2mechanism further comprises a fastener extended through the load mechanism flange to affix the load mechanism to the stator.  
However, Gutjahr teaches the load 2mechanism (see fig.1) further comprises a fastener (6 or 18, screwing mechanism structures, via 6,5see Fig.1) extended through the load mechanism flange (17) to affix the load mechanism (the clamp and 6 are connected to 8, and connected the body of the flange 17 to the body of the housing 1, which is the stator body housing) to the stator (7).
	Therefore it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the flanges disclosed by Chiba as modified wherein the load 2mechanism further comprises a fastener extended through the load mechanism flange to affix the load mechanism to the stator to enable construction of the motor as a kit therefore, ease manufacturability and provide self-aligning mounting measure per customer needs (Col.4, L.1-11).  

    PNG
    media_image5.png
    775
    497
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 1, 2 and 7.
The following is a statement of reasons for the indication of allowable subject matter:
Re-claim 8, with claims 1,2 and 7, recites “inter alia”,1 A mechanical device, comprising:  2a bearingless motor, comprising:  3a rotor module, comprising a plurality of rotor elements;  4a stator, wherein the rotor module is disposed in the stator and 5rotatable relative to the stator;  6a load mechanism, comprising:  7a load mechanism input shaft, having a first end and a second end, 8wherein the first end of the load mechanism input shaft is extended to 9the inside of the rotor module to serve as a power output shaft of the 10bearingless motor, wherein the rotor elements are disposed around the 11first end of the load mechanism input shaft; and  12a main body, disposed around the second end of the load mechanism 13input shaft, wherein the second end of the load mechanism input shaft 14is located in the main body, The mechanical device as claimed in claim 1, the rotor module further 2comprising a first fixed member and a second fixed member, wherein the rotor 3elements are disposed between the first fixed member and second fixed member and 4surround the first end of the load mechanism input shaft, and the first fixed member 5and second fixed member secure the rotor elements on the load mechanism input 6shaft. The mechanical device as claimed in claim 5, wherein the loose-proof 2assembly comprises a loose-proof nut and a loose-proof washer, and the loose-proof 3washer is disposed between the loose-proof nut and the second fixed member, The mechanical device as claimed in claim 7, wherein the loose-proof nut 2forms at least a recess, and the loose-proof washer forms at least a fin folded into the 3recess, wherein the width of the recess substantially equals the width of the fin.. (See Fig.4b and 4c, items 54).  
    PNG
    media_image6.png
    885
    694
    media_image6.png
    Greyscale
 
 Regarding claims 1,2,7 and 8 combination, the prior art fail to teach the combination of limitations of A mechanical device, comprising:  2a bearingless motor, comprising:  3a rotor module, comprising a plurality of rotor elements;  4a stator, wherein the rotor module is disposed in the stator and 5rotatable relative to the stator;  6a load mechanism, comprising:  7a load mechanism input shaft, having a first end and a second end, 8wherein the first end of the load mechanism input shaft is extended to 9the inside of the rotor module to serve as a power output shaft of the 10bearingless motor, wherein the rotor elements are disposed around the 11first end of the load mechanism input shaft; and  12a main body, disposed around the second end of the load mechanism 13input shaft, wherein the second end of the load mechanism input shaft 14is located in the main body, The mechanical device as claimed in claim 1, the rotor module further 2comprising a first fixed member and a second fixed member, wherein the rotor 3elements are disposed The mechanical device as claimed in claim 5, wherein the loose-proof 2assembly comprises a loose-proof nut and a loose-proof washer, and the loose-proof 3washer is disposed between the loose-proof nut and the second fixed member, The mechanical device as claimed in claim 7, wherein the loose-proof nut 2forms at least a recess, and the loose-proof washer forms at least a fin folded into the 3recess, wherein the width of the recess substantially equals the width of the fin combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim 3 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claims 1,2,7 and 8  “A mechanical device, comprising:  2a bearingless motor, comprising:  3a rotor module, comprising a plurality of rotor elements;  4a stator, wherein the rotor module is disposed in the stator and 5rotatable relative to the stator;  6a load mechanism, comprising:  7a load mechanism input shaft, having a first end and a second end, 8wherein the first end of the load mechanism input shaft is extended to 9the inside of the rotor module to serve as a power output shaft of the 10bearingless motor, wherein the rotor elements are disposed around the 11first end of the load mechanism input shaft; and  12a main body, disposed around the second end of the load mechanism 13input shaft, wherein the second end of the load mechanism input shaft 14is located in the main body, The mechanical device as claimed in claim 1, the rotor module further 2comprising a first fixed member and a second fixed member, wherein the rotor 3elements are disposed between the first fixed member and second fixed member and 4surround the first end of the load mechanism input shaft, and the first fixed member 5and second fixed member secure the rotor elements on the load mechanism input 6shaft. The mechanical device as claimed in claim 5, wherein the loose-proof 2assembly comprises a loose-proof nut and a loose-proof washer, and the loose-proof 3washer is disposed between the loose-proof nut and the second fixed member, The mechanical device as claimed in claim 7, wherein the loose-proof nut 2forms at least a recess, and the loose-proof washer forms at least a fin folded into the 3recess, wherein the width of the recess substantially equals the width of the fin.  ” Which is unique and none of the prior art of record teach or suggest the combination of   The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834